                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       BEAUMONT DIVISION

CORNELIOUS JOSEPH GREEN                          §

VS.                                              §                CIVIL ACTION NO. 1:16cv229

UNITED STATES OF AMERICA                         §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Cornelious Joseph Green, through counsel, filed the above-styled motion to vacate, set aside
or correct sentence. The court referred the matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable orders of this court.

       The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this case. The Magistrate Judge recommends the motion to vacate, set

aside or correct sentence be denied.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the proposed findings of fact and conclusions of law of the Magistrate Judge

are correct and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

denying this motion to vacate, set aside or correct sentence.

       In addition, the movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying collateral habeas relief may not proceed unless a judge issues a

certificate of appealability. See U.S.C. § 2253. The standard for granting a certificate of

appealability requires a movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). In making a substantial showing, the movant need not establish that he should
prevail on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists

of reason, that a court could resolve the issues in a different manner, or that the questions presented

are worthy of encouragement to proceed further. Slacke, 529 U.S. at 483-84; Avila v. Quarterman,

560 F.3d 299, 304 (5th Cir. 2009). Any doubt regarding whether to grant a certificate of

appealability should be resolved in favor of the movant. See Miller v. Johnson, 200 F.3d 274, 280-

81 (5th Cir. 2000).

        In this case, the movant has not shown that the issues raised are subject to debate among

jurists of reason. In addition, the questions presented are not worthy of encouragement to proceed

further. As a result, a certificate of appealability shall not be issued.


         So Ordered and Signed
         Sep 10, 2019
